         Case 2:19-cv-09927-NJB-JVM Document 1 Filed 04/30/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


JAMES VERDIN                                   *              CIVIL ACTION
         Plaintiff                             *              NO: 19-9927
Versus                                         *
LIFE INSURANCE COMPANY                         *              JUDGE:
OF NORTH AMERICA                               *
         Defendant                             *              MAGISTRATE:


                                          COMPLAINT


1.       Plaintiff, James Verdin (“Verdin”), brings this action against defendant, Life Insurance

Company of North America (“LINA”), for benefits payable under a long-term disability plan

(“Plan”) sponsored by his employer, Quality Energy Services, Inc. (“Quality”), a corporation

with its principal place of business in Houma, Louisiana.

2.       LINA’s affiliated company, Cigna Group Insurance (“Cigna”), had authority to review

claims and determine eligibility for benefits under the Plan. LINA and Cigna Group Insurance

are both subsidiaries of CIGNA Corporation.

3.       This Complaint challenges the defendant’s: 1) unreasonable and unlawful denial of long-

term disability income benefits despite the substantial medical evidence demonstrating plaintiff’s

qualifications for said benefits; 2) a pattern of rejecting and/or ignoring the substantial evidence

supporting Verdin’s disability due to a severe car accident and resulting cervical surgery and

shoulder surgery; 3) failure to provide Verdin with a full and fair review of his claim, including

failure to take into account the fact that he was awarded Social Security Disability benefits on the
        Case 2:19-cv-09927-NJB-JVM Document 1 Filed 04/30/19 Page 2 of 8



initial application and is considered disabled by his company’s workers’ compensation carrier;

and 4) failure to provide a reasonable claims procedure that would yield a decision on the merits

of Verdin’s claim.

4.     Verdin is filing this action to recover benefits due under the Plan, to enforce the present

rights existing therein, to clarify his rights under the terms of the Plan, and to recover costs,

attorney’s fees, and pre- and post-judgment interest as provided by ERISA.

5.     This Court has personal jurisdiction over the defendant and subject matter jurisdiction

over this case under 29 U.S.C. § 1132(e) and (f) without regard to jurisdictional amount or

diversity of citizenship, in that the Plan was administered in this district and the defendant’s

breach of its ERISA obligations in this district.

6.     The plaintiff, Verdin, is a 51-year-old individual domiciled in Houma, Louisiana. Verdin

is a vested participant in the Quality Energy Services Employee Benefit Plan, within the meaning

of 29 U.S.C. § 1002(2)(7). Verdin has standing to bring this action under 29 U.S.C. § 1132(a).

7.     The defendant is domiciled in Pennsylvania with its principal place of business in

Pennsylvania.

                               STATEMENT OF FACTS

8.     At the time he became disabled, Mr. Verdin was an operations manager with heavy

physical demand requirements. His job required extensive travel and often physical labor if

required. His initial application for long-term disability benefits stated that his job required heavy

travel, use of tools, and physical work.
        Case 2:19-cv-09927-NJB-JVM Document 1 Filed 04/30/19 Page 3 of 8



9.      As an employee of Quality Energy Services, Inc., Verdin was entitled to long-term

disability benefits under a contract of insurance between his insurer and LINA.

10.     The Plan does not provide LINA or affiliated company Cigna with discretion to interpret

its terms.

11.     Under the terms of the Plan, the Plan commits to paying benefits when a beneficiary is

        a. “unable to perform the material duties of his or her occupation”; and

        b. “unable to earn 80% or more of his or her Indexed Earnings from working in his or her

        Regular Occupation.”

12.     After 24 months of benefits are paid, the Plan commits to paying long-term disability

benefits if the beneficiary is disabled from any occupation. The Social Security Administration

found Mr. Verdin to be disabled from any occupation. Therefore, Mr. Verdin is entitled to

benefits until his retirement age as defined by the policy.

                                     VERDIN’S DISABILITY

13.     Mr. Verdin was injured when a large flatbed truck with a full load hit him from behind

going sixty miles per hour. The onset of his disability was therefore acute.

14.     He suffered a rotator cuff tear and SLAP tear during the accident and since the accident

has undergone an arthroscopic surgery of the shoulder. These injuries have made it impossible

for him to work with his hands or do any lifting, which is a requirement of his job. Mr. Verdin

still suffers with significant pain in the shoulder.
        Case 2:19-cv-09927-NJB-JVM Document 1 Filed 04/30/19 Page 4 of 8



15.     Mr. Verdin also suffered with neck and back pain and has undergone surgery for a

bulging cervical disk. According to his treating doctors, he cannot stand or sit for long periods of

time, making even a sedentary job impossible.

16.     Mr. Verdin has been prescribed narcotic pain medication, which would make the driving,

travel, and physical demands of his own occupation impossible. In addition, these limitations

would make any job impossible.

17.     Certifications of all these limitations from Dr. Elizabeth Clark and other treating

physicians are in the claim file.

                                             APPEAL

18      Verdin applied for long-term disability and despite the fact that his treating physicians

indicated that he was medically unable to work from the date of his car accident, June 15, 2017,

long-term disability benefits were denied.

19.     Verdin appealed and in keeping with CIGNA’s request, signed an authorization for

release of Social Security documents, which showed he was approved for Social Security on his

initial application.

20.     Verdin’s appeal was denied December 6, 2018 and the denial letter stated he has

exhausted administrative remedies.

                                             SUMMARY

21.     The plaintiff has been disabled from his own occupation, and per workers’ compensation

and Social Security, from any occupation, since his car accident of June 15, 2017.

22.     The plaintiff exhausted his administrative remedies.
        Case 2:19-cv-09927-NJB-JVM Document 1 Filed 04/30/19 Page 5 of 8



23.    The defendant failed to provide Verdin with a full and fair review of his claim for

benefits, including a fair review of what his own occupation entails and why the Social Security

determination of disability was wrong.

24.    Any discretion to which defendant may claim it is entitled under the Plan is negated by its

failure to provide the plaintiff with an explanation as to its adverse action and a full and fair

review of his claim for benefits.

25.    The defendant was motivated by its financial conflict of interest when it denied Mr.

Verdin’s claim for benefits.

26.    The decision to deny Mr. Verdin’s benefits was wrongful, unreasonable, and irrational,

contrary to the substantial evidence, contrary to the plain contractual terms of the Plan, and

contrary to law.

27.    Due to the unlawful denial of benefits under ERISA., plaintiff has lost his rightful long-

term disability benefits.

28.    The plaintiff has also suffered emotional distress and an exacerbation of his physical

condition as a result of defendant’s actions.

29.    Having exhausted the administrative procedures provided by the Defendant, Plaintiff now

brings this action.

                                    FIRST CAUSE OF ACTION

               (Enforcement of Terms of Plan and Action for Unpaid Benefits)

30.    Plaintiff re-alleges each of the paragraphs above as if fully set forth herein.
        Case 2:19-cv-09927-NJB-JVM Document 1 Filed 04/30/19 Page 6 of 8



31.    The Plan is a contract.

32.    Plaintiff has performed all of his obligations under the contract.

33.    29 U.S.C. § 1132(a)(1)(B) states that: A civil action may be brought -

       a.      by a participant or beneficiary –

       i.      For the relief provided for in subsection (c) of this section, or

       ii.     to recover benefits due to him under the terms of her Plan, to enforce his rights

under the terms of the Plan, or to clarify his rights to future benefits under the terms of the Plan.

34.    The defendant’s actions constitute an unlawful denial of benefits under ERISA., as

provided in 29 U.S.C. § 1132(a)(1)(B).

35.    The defendant unlawfully denied plaintiff’s benefits in part by: (1) rejecting the

substantial evidence supporting plaintiff’s claim; and (2) denying plaintiff a full and fair review

of the decision to deny his benefits.

36.    In accordance with 29 U.S.C. §1132, plaintiff is entitled to be paid benefits under the

Plan based upon his disabled status during his period of disability.

37.    The defendant has refused to provide plaintiff with these disability benefits and is,

therefore, in breach of the terms of the Plan and ERISA.

38.    As a direct and proximate result of this breach, plaintiff has lost the principal and the use

of his rightful long-term disability benefits.
        Case 2:19-cv-09927-NJB-JVM Document 1 Filed 04/30/19 Page 7 of 8



                                   SECOND CAUSE OF ACTION

                                      (Attorneys’ Fees and Costs)

39.    Plaintiff realleges each of the paragraphs above as if fully set forth herein.

40.    Under the standards applicable to ERISA., plaintiff deserves to recover “a reasonable

attorney’s fee and costs of the action” herein, pursuant to section 502(g)(1) of ERISA, 29 U.S.C.

Section 1132(g).

41.    The defendant has the ability to satisfy the award.

42.    The defendant acted in bad faith in denying plaintiff’s benefits under the Plan.

43.    The award of attorneys’ fees against the defendant will deter the defendant and similarly-

situated ERISA fiduciaries from undertaking the same unfair, limited review as in this case.

                                   THIRD CAUSE OF ACTION

(Penalties Under ERISA for Failure to Timely Provide Plan Documents After Written Request)

44.    Per ERISA Section 502(c)(1) the defendant is liable for penalties for failure to provide

plan documents, including the administrative file and the policy, within 30 days of the written

request by plaintiff’s attorney.

                                      PRAYER FOR RELIEF

45.    WHEREFORE, the plaintiff respectfully prays that the Court:

a.     Declare, adjudge, and decree that plaintiff is entitled to long-term disability benefits as

calculated under the terms of the Plan for the pendency of disability;
       Case 2:19-cv-09927-NJB-JVM Document 1 Filed 04/30/19 Page 8 of 8



b.     Award plaintiff the full amount of unpaid benefits under the Plan to which he is entitled,

together with such pre-suit and post-suit interest as may be allowed by law.

c.     Order that the defendant make restitution to plaintiff in the amount of any losses

sustained by plaintiff in consequence of the wrongful conduct alleged herein, together with pre-

suit and pre-judgment interest.

d.     Award plaintiff the costs of this action and reasonable attorneys’ fees;

e.     Award the plaintiff penalties for failure to timely provide plan documents after written

request;

f.     Declare, adjudge, and decree that defendant has no right of reimbursement or set-off

under the language of the plan and the facts and circumstances of this case; and

g.     Award such other relief as the Court deems just and reasonable.

                                             Respectfully submitted,
                                             THE PELLEGRIN FIRM, L.L.C.
                                             /s/ David C. Pellegrin
                                             DAVID C. PELLEGRIN, T.A. (La Bar # 34957)
                                             3500 North Hullen Street
                                             Suite 17D
                                             Metairie, LA 70002
                                             email: dpellegrin@pellegrinfirm.com
                                             phone: 504-405-3245
                                             fax: 1-866-651-8738



PLEASE SERVE:
LIFE INSURANCE COMPANY OF NORTH AMERICA
through the Louisiana Secretary of State
P.O. Box 94125
Baton Rouge, LA 70809
